The plaintiff alleged that Joyner Battle died 2 July, 1927; that he had been a member of the lodge known as the "Pride of Rocky Mount," Lodge No. 8, Knights of King Solomon, and that on 21 December, 1924, the Knights of King Solomon issued a mutual benefit certificate of insurance on the life of said Joyner Battle in the sum of $300, the amount of which was to be paid upon the death of said Joyner Battle to Lucy Mercer, beneficiary therein named.
The defendants answered denying liability. The jury found that the plaintiff was entitled to recover the sum of $325 with interest from 23 September, 1927. Judgment was rendered accordingly, and the defendants excepted and appealed.
We are of opinion that the case was tried in substantial compliance with the requirements of law and the record discloses no error which entitles the defendants to a new trial.
No error.